Citation Nr: 1026853	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  09-12 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for bilateral eye disability, 
claimed as subfoveal choroidal neovascular membrane of the right 
eye, status post photodynamic therapy, as secondary to service-
connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his son-in-law


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to November 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which 
denied service connection for choroidal neovascular membrane, 
bilateral eyes, claimed as subfoveal choroidal neovascular 
membrane, right eye, status post photodynamic therapy.

In May 2010, the Veteran and his son-in-law testified before the 
undersigned Veterans Law Judge at a hearing (Travel Board 
hearing) at the RO.  A transcript of that hearing is of record.

The issues of entitlement to service connection for 
bilateral pseudophakia and bilateral cataracts have been 
raised by the record (specifically in the April 2008 VA 
examination report), but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran has claimed entitlement to service connection for 
subfoveal choroidal neovascular membrane of the right eye, status 
post photodynamic therapy, on the basis that it was caused by his 
service-connected diabetes mellitus type II.  At the May 2010 
Travel Board hearing, the Veteran and his son-in-law essentially 
stated that the conditions for which the Veteran is seeking 
service connection for is his deteriorating vision/blindness.  
Also mentioned was his macular degeneration and diabetic 
retinopathy.

In conjunction with his claim, the Veteran underwent a VA eye 
examination in April 2008.  The report of that examination 
diagnoses the Veteran with 12 eye conditions.  Diabetic 
retinopathy is not one of these conditions.  Specifically, with 
respect to the choroidal neovascular membrane in both eyes, the 
April 2008 examiner opined that it is related to the Veteran's 
aging macular degeneration of both eyes, which is unrelated to 
the Veteran's diabetes.  The examiner also determined that the 
Veteran's legal blindness was related to his choroidal 
neovascular membrane in both eyes, which is related to the aging 
macular degeneration (which, as previously noted was determined 
to not be related to the diabetes).

Unfortunately, the examiner did not provide an opinion with 
regard to whether the legal blindness, choroidal neovascular 
membrane in both eyes, and/or macular degeneration, is/are 
aggravated by the service-connected diabetes mellitus.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  As such, a 
remand is necessary in order to obtain such an opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The AOJ must also send the Veteran notice 
addressing the service connection claim, that 
advises him of the evidence needed for 
establishing service connection as secondary 
to a service-connected disability pursuant to 
Allen, supra.

2.  Return the claims file, to include a copy 
of this remand, to the VA examiner who 
conducted the April 2008 VA examination in 
order for him to provide an opinion as to 
whether it is at least as likely as not (ie., 
a 50 percent or better probability) that the 
Veteran's legal blindness, choroidal 
neovascular membrane in both eyes, and/or 
macular degeneration is/are aggravated by 
(permanently worsened beyond normal 
progression of the disorder) the service-
connected diabetes mellitus.  If the examiner 
finds that any or all of the following:  legal 
blindness, choroidal neovascular membrane in 
both eyes, and/or macular degeneration is/are 
aggravated by the service-connected 
diabetes mellitus, the examiner should 
quantify the degree of aggravation if 
possible.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

If the April 2008 VA examiner is unavailable, 
another qualified examiner should be requested 
to provide the same opinion.  If a new VA 
examination needs to be conducted in order to 
obtain such an opinion, then one should be 
scheduled.  All indicated tests and studies 
should be undertaken.  Following a review of 
the relevant evidence in the claims folder and 
the clinical evaluation, the new examiner 
should answer the above questions.

3.  Then, after any other indicated 
development is completed, the AOJ should 
readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the case 
and provided an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


